Action by Suzanne Dick, an infant, and Rhoda Dick, her mother, to recover damages for personal injuries, and by Jack M. Dick, respectively the father and husband, for medical expenses and loss of services. The jury rendered a verdict in favor of the *691infant for $20,000, in favor of the father for $2,500, in favor of Rhoda Dick for $10,000, and in favor of her husband for $3,000. The court set aside the verdict in favor of the father and granted a new trial, unless he stipulate to reduce the verdict to $100. He so stipulated. The appeal is from the judgment entered on the verdict and the stipulation. Judgment, insofar as it is in favor of respondent Jack M. Dick in the amount of $100, affirmed, without costs, and action severed. No opinion. Judgment insofar as it is in favor of Suzanne Dick and Rhoda Dick, and insofar as it is in favor of Jack M. Dick in the amount of $3,000, reversed, and a new trial granted, with costs to abide the event, unless within 10 days after entry of the order hereon (1) the guardian ad litem stipulate to reduce the verdict in favor of the infant from $20,000 to $7,500, (2) the respondent Rhoda Dick stipulate to reduce the verdict in her favor from $10,000 to $5,000, and (3) the respondent Jack M. Dick stipulate to reduce the verdict in his favor from $3,000 to $1,500, in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, the verdict is excessive. Nolan, P. J., Beldock and Murphy, JJ., concur; Wenzel and Kleinfeld, JJ., concur in (1) the affirmance of the judgment insofar as it is in favor of the father, and in the severance of the action, and (2) the reversal of the judgment insofar as it is in favor of the infant, the mother and the husband, but dissent as to the granting of a new trial on condition, and vote to grant a new trial without condition, with the following memorandum: In our opinion the verdict is against the weight of the credible evidence, both as to liability and as to damages.